Citation Nr: 1230331	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-00 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972; from October 1994 to March 1995; from November 1996 to July 1997; and from February 2003 to February 2005, including service in Iraq from March 2003 to February 2005.  The Veteran's decorations include the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran was afforded a personal hearing before the undersigned; a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  PTSD had its onset in service.  

2.  Sleep apnea had its onset in service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a-b), 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011). 

2.  Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board grants the service connection claims for PTSD and sleep apnea, representing a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to assist and notify is necessary.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1)  & (2).  Further, as the Veteran was awarded the Combat Action Badge for his service in Iraq and claims that he currently has PTSD as a result of this combat.  The Board finds that he engaged in combat and was exposed to stressors in service.  38 U.S.C.A. § 1154(b).  

The record contains a letter dated in July 2008 from a licensed mental health counselor who served with the Veteran in the 1990s and recognized symptoms of PTSD in the Veteran following his return from Iraq.  While the Veteran was not diagnosed with PTSD at the October 2008 and September 2010 VA examinations (which were both conducted by the same examiner), the record contains numerous diagnoses of PTSD by VA treating psychiatrists and psychologists during the appeal.  In particular, a statement dated in February 2009 from the Veteran's treating VA psychiatrist indicated that he had been diagnosed with PTSD and was receiving medication for that disorder.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The Veteran has been diagnosed with PTSD related to his in service stressors during the pendency of the claim and service connection for PTSD is warranted.

Sleep Apnea

The Veteran reports that he has sleep apnea that began during his final period of service.  He testified that he worked as a nurse in Kuwait and sought treatment informally from medical care providers with whom he worked, but that no records of such were kept.  

A Post Deployment Health Assessment dated in February 2005 reflects that the Veteran indicated that he had experienced the symptom of still feeling tired after sleeping during his deployment.  The record contains a private sleep study conducted in March 2006 that shows a diagnosis of severe obstructive sleep apnea.

In a letter dated in May 2008, C.C.A., a U.S. Army medical readiness coordinator stated that she was assigned with the Veteran in Kuwait and recalls him voicing concerns about interrupted sleep pattern, feelings of waking with fatigue, and daytime somnolence.  She also recalled he reported that other soldiers complained about his excessively loud snoring and sounds of gasping for air during nighttime sleep.  She stated that as a family nurse practitioner she had recommended to the Veteran that he have a sleep study to evaluate possible obstructive sleep apnea.

In a letter dated in June 2008, M.V.C., an Army surgeon, recalled the Veteran's loud snoring and problems sleeping at Fort Bragg and in Kuwait.  Dr. C. also recalled that he had advised the Veteran in 2004 that he should seek a sleep study.

Based on review of the evidence, and resolving all doubt in the Veteran's favor, the Board concludes that the evidence is in favor of service connection.  At the outset, the Board notes that a current disability has been established as sleep apnea.  Further, the Veteran and his witnesses have credibly and competently reported that his sleep problems, including excessive snoring and daytime sleepiness, were observed during service.  Thus, an in-service event is established.

As a current disability and an in-service event have been established, the only remaining requirement is a causal nexus between the two.  The Veteran has competently and credibly reported a continuity of similar sleep symptoms subsequent to discharge from service.  His report is corroborated by the evidence of record which shows that shortly after service, he had a sleep study that documented sleep impairment and resulted in a diagnosis of severe obstructive sleep apnea.  

In its role as a finder of fact, the Board finds the lay accounts are both competent and credible.  Given competent lay evidence showing that the Veteran exhibited sleep symptoms during service and that these symptoms continued after service with a diagnosis shortly thereafter, and the favorable medical opinions, service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for PTSD is granted.

Service connection for sleep apnea is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


